ORDER
PER CURIAM.
On consideration of the union’s petition for rehearing and suggestion for rehearing en banc filed in number 71-1559, D.C.Cir., 487 F.2d 1113, of the briefs and appendices filed by the parties in each of the above entitled cases, it is
Ordered by the court en banc that the above entitled cases shall be reheard by the court sitting en banc as promptly as the business of the court permits. It is
Further ordered by the court en banc, sua sponte, that the above entitled cases are hereby consolidated for the purpose of rehearing en banc.
On rehearing en banc, reversed and remanded, D.C.Cir., 487 F.2d 1143.